DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 20170359054) in view of Liu et al. (US 9641161).
As to claim 1, Hsu et al.’s figures 5 shows a semiconductor integrated circuit comprising: an output circuit (i11, i29, i210 and/or i0 andi1)  that outputs a predetermined differential signal from a positive output terminal (ssb or clk#) and a negative output terminal (output of i11 or clk##); wherein the output circuit includes a first multiplexer (i29 and i210) that selects one of first and second piece of data (d1 and input of I29) in accordance with the differential signal and outputs a first output (db1); a logic circuit (500, i19 and i110) in which a plurality of positive transistors (PMOS transistors) and a plurality of negative transistors (NMOS transistors) are disposed.  Figure 5 fails to show the arrangement of the transistors.  However, Liu’s figures show flip flop circuit (figure 2 and 5A-5C) that are similar to each of Hsu’s flip flops circuits.  Therefore, it would have been obvious to one having ordinary skill in the art to use Liu’s flip flop circuit(s) for Hsu et al.’s flip flop circuit(s) or arrange Hsu’s transistors s shown in Liu’s figures 5A-C for the purpose of saving space and providing precise output signals.  Thus, the modified Hsu et al.’s figure 5 further shows that the gates of the plurality of positive transistors being arranged in a predetermined direction (up-down or y direction, see Liu’s figure 5), gates of the plurality of negative transistors being arranged in the predetermined direction, wherein the logic circuit includes a second multiplexer (Hsu et al.’s i19 and i110) that selects one of a third and fourth piece of data (sd0 and d0) in accordance with the differential signal and outputs a second output (db0), and the second output is input to a holding circuit (i12-i18) and fed back to the first multiplexer as the second piece of data; a positive signal line (gate line that connects the output of the output circuit to PMOS transistors) that is wired from the positive output terminal along the predetermined direction and that directly electrically connects each of the gates of the plurality of positive transistors and the positive output terminal (Liu’s figure 2 shows that the gate of PMOS transistors M17 and M15 are directly receives clkb signal generated by the positive output terminal of the output circuit); and a negative signal line (gate line that connects the output of the output circuit to NMOS transistors) that is wired from the negative output terminal along the predetermined direction and that directly electrically connects each of the gates of the plurality of negative transistors and the negative output terminal (Liu’s figure 2 shows that the gate of NMOS transistors M18 and M16 directly receives signal clkbb generated by the negative output terminal of the output circuit). 
As to claim 2, the modified Hsu et al.’s figure 5 shows that the differential signal includes a clock signal (Hsu’s clk## or Liu’s clkbb) and a signal obtained by inverting the clock signal (clk# or clkb), the output circuit includes an inverter (Hsu’s i1 or Liu’s 212) that inverts the clock signal, and the logic circuit includes: a master latch (Hsu’s i22-i24 or Liu’s 204) that holds and outputs data in synchronization with the differential signal; and a slave latch (Hsu’s i25-i28206) that holds the output data in synchronization with the differential signal. 
As to claim 3, Liu’s figure 5 shows that the master latch and the slave latch are arranged in the predetermined direction. 
As to claim 4, Liu’s figure 9 shows that the master latch and the slave latch are arranged in a direction perpendicular to the predetermined direction. 
As to claim 6, the modified Hsu’s figure 5 shows that the differential signal includes a selection signal (Hsu’s ssb or Liu’s SE) and a signal (output of Hus’s i11 or Liu’s seb) obtained by inverting the selection signal, the output circuit includes an inverter (Hsu’s i11 or Liu’s 214) that inverts the selection signal.
As to claim 7, the modified Hsu’s figure 5 shows that the differential signal includes a selection signal (Hsu’s ssb or Liu’s SE) and a signal (output of Hsu’s i11 or Liu’s seb) obtained by inverting the selection signal.
As to claim 8, the modified Hsu et al.’s figure 5 shows the differential signal includes a first differential signal (Hsu’s ssb and output of i11 or Liu’s SE and seb) and a second differential signal (Hsu’s clk# and clk## or Liu’s clkb and clkbb), the logic circuit includes a first circuit (Hsu’s 501 or Liu’s 202) and a second circuit (Hsu’s 500 or Liu’s 204, and 206) arranged in the predetermined direction (Liu’s figure 6), and the output circuit includes: a first inverter (Hsu’s i11 or Liu’s 214) that generates the first differential signal and outputs the generated first differential signal to the first circuit; and a second inverter (Hsu’s i0, i1 or Liu’s 210,212) that generates the second differential signal and outputs the generated second differential signal to the second circuit. 
As to claim 9, the modified Hsu’s figure 5 shows that the output circuit and the logic circuit have different sizes (since the logic circuit comprises more transistors than the output circuit) in the predetermined direction (Liu’s figure 6).
As to claim 10, Liu’s figure 4 shows that the logic circuit includes a plurality of circuits arranged in a two-dimensional lattice pattern.  
As to claim 11, Liu’s figures 5C and 5D show that the positive signal line and the negative signal line (metal lines) are bent in a direction perpendicular to the predetermined direction in the output circuit.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 20170359054), in view of Liu et al. (US 9641161) and Kim et al. (US 20170077910).
The modified Hsu et al.’s figure 5 fails to show that a power line and a ground line are wired along a direction perpendicular to the predetermined direction, and the power line and the ground line are alternately wired in the predetermined direction.   However, Kim et al.’s figures show a similar device that comprises a power line and a ground line that are wired along a direction perpendicular to the predetermined direction, and the power line and the ground line are alternately wired in the predetermined direction (figures 3-7).  Therefore, it would have been obvious to one having ordinary skill in the art to arrange power line and ground line in Liu et al.’s figures as claimed in for the purpose of achieving optimum space occupation. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755. The examiner can normally be reached Mon-Fri from 8:00 A.M.-5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAN TRA/
Primary Examiner
Art Unit 2842